Case: 15-20245      Document: 00513371317         Page: 1    Date Filed: 02/05/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 15-20245                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
STEVEN CRAIG PATTY,                                                      February 5, 2016
                                                                           Lyle W. Cayce
              Plaintiff - Appellant                                             Clerk

v.

UNITED STATES OF AMERICA,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CV-3173


Before STEWART, Chief Judge, and REAVLEY and DAVIS, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for the reasons given in the
opinion of the district court.
       AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.